UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6252



THEODORE THOMAS WAGNER,

                                            Plaintiff - Appellant,

          and


ANGIE SMITH; FNU LNU, Inmate, unknown at this
time,

                                                       Plaintiffs,

          versus


CHARLESTON COUNTY JAIL; UNKNOWN OFFICERS, in
their individual and official capacities,

                                           Defendants - Appellees.



                            No. 06-6354


THEODORE THOMAS WAGNER,

                                            Plaintiff - Appellant,

          and


ANGIE SMITH; FNU LNU, Inmate, unknown at this
time,

                                                       Plaintiffs,

          versus
CHARLESTON COUNTY JAIL; UNKNOWN OFFICERS, in
their individual and official capacities,


                                          Defendants - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Columbia.    G. Ross Anderson, Jr., District
Judge; Joseph R. McCrorey, Magistrate Judge. (3:05-cv-01435-GRA)


Submitted:   July 19, 2006                Decided:   July 28, 2006


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Theodore Thomas Wagner, Appellant Pro Se.    Hugh Willcox Buyck,
Darren K. Sanders, BUYCK LAW FIRM, Charleston, South Carolina;
Robert Gerald Chambers, Jr., TURNER & PADGETT, Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              Theodore Thomas Wagner appeals the magistrate judge’s

order denying his motion for an extension of time to serve process

on unidentified Defendants and the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the magistrate judge and the district court.

Wagner v. Charleston County Jail, No. 3:05-cv-01435-GRA (D.S.C.

filed Jan. 9, 2006 & entered Jan. 10, 2006; filed Feb. 2, 2006 &

entered Feb. 3, 2006).       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 3 -